CG S f: th Seyfarth Shaw LLP
-D ey ar 620 Eighth Avenue
New York, New York 10018

T (212) 218-5500
F (212) 218-5526

mvadasz@seyfarth.com
T (212) 218-5277

www.seyfarth.com

February 11, 2020
VIA ECF

Hon. Loretta A. Preska

United States District Judge

United States District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Anu Allen v. Chanel, Inc.; Case No. 12-cv06758
Dear Judge Preska:

This Firm represents Defendant Chanel, Inc. (“Chanel”) in the above-referenced matter.
We write to respectfully request an extension of time to March 6, 2020 to respond to
Plaintiff Anu Allen's (“Plaintiff’) motion to seal the record. The current response deadline
is February 14, 2020. We have spoken with Plaintiff's counsel Marshall Bellovin, and
Plaintiff does not oppose Chanel’s request.

This action was dismissed with prejudice on June 21, 2017. On January 14, 2020, Plaintiff
filed the instant motion to seal, but failed to file the exhibits referenced therein. On
January 21, 2020, Your Honor directed Plaintiff to file any exhibits in support of her motion
no later than January 31, 2020. On February 3, 2020, Chanel received Plaintiff's 117-
page submission.

Chanel makes this request due to Plaintiff's delay in filing her exhibits and due to the
passage of time since dismissal of this action. Chanel requires additional time to obtain
and review its records from an off-site location and evaluate its response to the motion.

This is Chanel’s first request for an extension of this deadline. Chanel submits this
request in good faith and not to cause undue delay. The granting of this request will not
impact any other deadlines.

We thank the Court for its time and attention to this matter and its consideration of this
application.

61717429v.1
G Seyfarth

Sincerely,

SEYFARTH SHAW LLP
/s/ Mary Ahrens Vadasz

Mary Ahrens Vadasz

cc: Marshall Bellovin, Esq.

61717429v.1

Hon. Loretta A. Preska
February 11, 2020
Page 2
